       Case 1:19-cv-02441-LMM Document 2 Filed 05/31/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION




 INTERNATIONAL RISK
 RESOURCES, LLC,

             Plaintiff,

 v.                                                    CIVIL ACTION NO.
                                                       1:19-CV-2441-LMM
 BLUESTONE INDUSTRIES, INC.,


             Defendant.
                                      ORDER


      This case comes before the Court on a sua sponte review. On May 29, 2019,

Randy Savage filed this action pro se purportedly on behalf of Plaintiff


International Risk Resources, LLC. Under the Local Rules of this Court, Plaintiff

as a limited liability corporation is required to be represented by counsel. Plaintiff


International Risk Resources is ORDERED to obtain counsel within 21 days of

this Order. LR 83.1E(2)(b)(I) & 83.1E(4), NDGa. If Plaintiff cannot obtain


counsel within the time required, it should file a motion for extension of time

with the Court, advising the Court whether the other party consents to the

extension and why the extension is required. Plaintiff is ADVISED that the


failure to comply with this order may result in the imposition of sanctions,


including dismissal. See id.
       Case 1:19-cv-02441-LMM Document 2 Filed 05/31/19 Page 2 of 2




      The Clerk is DIRECTED to resubmit this matter to the undersigned in 22


days. This case WILL BE DISMISSED if Plaintiff does not timely respond to


this motion without otherwise obtaining Court leave to respond at a later time.1


      IT IS SO ORDERED this 31st day of May, 2019.




1 As Plaintiff is currently pro se, the Court provides further direction. The
obligation to obtain counsel is independent of Plaintiffs obligation to properly
plead diversity, which was show caused under a separate order. Plaintiff must
correct both deficiencies if it wishes to maintain this action in federal court.

                                          2
